PER CURIAM.
The facts of this case are stated in the opinion of Taft, circuit judge, who heard the case in the court below. His opinion is reported in 82 Fed. 304. With respect to the question of law involved, we concur in the reasoning upon which Judge Taft’s opinion proceeds (and which we are content to adopt as our own), and in the conclusion which he reached, save that we prefer to resi our approval of the order made by the court below upon the ground that, inasmuch as the legislature of Ohio had no power to regulate (he conduct of this administrative agency of the national government by such a statute as is here in question, it ought to be presumed that the legislature did not intend it to have such au application, and that the statute should be construed accordingly. The order of the court below is affirmed, with costs.